Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14 and 16-19 are currently pending and amendments to the claims filed on 12/27/2021 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 12/27/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Objection/Rejections --- as necessitated by amendment
Claim Objection
Claim 19 is objected to a minor informality. 
Claim 19 recites “weight of 60 kg” which would be better to write as “human body weight of 60kg”. Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “at least one compound” in lines 3 and 9. Its dependent claim 18 also recites “at least one compound” in line 2 and thus claim 18 is not clear which at least one compound of claim 14 is referring to. To distinct at least one compound in lines 3 and 9 of claim 14, the examiner suggests amending (A3) “at least one compound” in line 9 to “at least one gallate compound”.  Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 14 and 16-19 are rejected under 35 USC 103 as being obvious over Goodrich et al., Chronic administration of dietary grape seed extract increases colonic expression of gut tight junction protein occludin and reduces fecal calprotectin: a secondary analysis of healthy Wistar Furth rats,” Nutrition research, 2021, vol. 32, pp. 787-794 (IDS of 08/03/2021) in view of Reed et al. (US2014/0200266A1); and further in view of Leahy et al. (US2002/0054924A1).   

Applicant claims including the below claim 14 filed on 12/27/2021:

    PNG
    media_image1.png
    468
    810
    media_image1.png
    Greyscale

	For examination purpose, instant claim 14 requires at least one compound of (A1)-(A3) and thus when the prior art teaches one of them, it reads on the claimed invention. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Goodrich teaches chronic administration of dietary grape seed extract to a subject increases colonic expression of gut tight junction protein occluding (see entire document including abstract) and thus intestinal tract barrier function is improved; the grape seed extract, Vitaflavan GSE contains monomeric procyanidine such as flavan-3-ol polymer including epicatechin gallate (ECG), and dimeric, trimeric, and larger procyanidins (section 2.1 on page 788 right column, the below Table 1 and Fig. 1) (instant claim 14 (in part) & claim 16); the compound is administered orally (pages 792-793) (instant claim 18 and instant claim 19, in part). 

    PNG
    media_image2.png
    329
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    1147
    media_image3.png
    Greyscale


Leahy teaches compositions derived from cranberry and grapefruit and therapeutic uses therefor (title); the compositions are used to treat inflammatory disorder including irritable bowel disease, gastrointestinal disorders, inflammatory bowel disease (e.g., ulcerative colitis)([0119]); the compositions comprise flavonoids such as proanthocyanidins, flavan-3-ol polymers that include catechins, catechins gallate, peicatechin gallate, gallocatechin gallate and combinations thereof ([0011]) (instant claim 14 – (A1) and (A3)). The compositions are provided in dosage form wherein the dosage ranges may be from about 1 to about 1000mg/day ([0134]) which may read on the instant range of 1 to 2000mg /60kg.  
Reed teaches a tannin-containing composition comprising an effective amount of one or more proanthocyanidins (=condensed tannins) and/or hydrolysable tannins to enhance intestinal barrier function and its method comprising administering the same composition to a subject (abstract, [0006] and claim 1 of prior art) in an amount of 1ug to about 500mg/kg (= 60ug to 30000/60kg) or 0.1mg/L to about 13g/L ([0141]) which overlaps the instant range of 1-2000mg/60kg (instant claim 19); the one or more proanthocyanidins include  without limitation, catechin, epicatechin, epigallocatechin, epicatechin gallate, epigallocatechin gallate, epiafzelechin, fisetinidol, guibourtinidol, mesquitol, and robinetinidol, among others ([0078]); the hydrolysable tannins include esters of polyol core moieties, such as sugars where the sugar is usually D-glucose phenolic groups such as gallic acid, polymeric galloyl esters thereof, and/or oxidatively cross-linked galloyl groups, such as ellagic acid and gallagic acid, and its example of hydrolysable tannins includes gallotannins which are polygalloyl esters and the below ellagitannins which are ellagic acid esters ([0105]-[0109]) which is alpha-punicalagin. Please note that when polygalloyl esters of gallotannins include D-glucose, they read on the instant gallotanin species (claim 14 – (A2)). 

    PNG
    media_image4.png
    636
    670
    media_image4.png
    Greyscale

Although Reed teaches ellagitannins such as alpha-punicalagin having glucose in the core and gallagic acid moiety, it does not expressly teach the species (A2) of instant claim 14. However, the claimed species (A2) would have the equivalent function as the hydrolysable tannin of Reed and thus would be an obvious variation from ellagitannins, in the absence of evidence to the contrary (instant claim 14 – (A2)); the tannin formulation can be administered orally in solid form ([0012] and [0136]) (instant claims 18-19); and the composition is prepared in a pharmaceutical composition comprising tannin and carrier ([0134]-[0136]) or nutritional composition ([0144]). 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Goodrich is that Goodrich does not expressly teach (A1) or (A3) of instant claim 14; and daily amount of flavan-3-ol of instant claim 19. The deficiency is cured by Leahy. 
2. The difference between the instant application and Goodrich is that Goodrich does not expressly teach a content of galloyl group in the flavan-3-ol of instant claim 17; the hydrolysable tannin (A2) of instant claim 14; and daily amount of flavan-3-ol of instant claim 19. The deficiencies are curd by Reed. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nutrition, cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace epicatechin gallate of Goodrich with flavan-3-ol polymer having galloyl group and catechins gallate or gallocathechin gallate of Leahy and such replacement would have achieved predictable results, i.e., improving intestinal barrier function and/or treating intestinal inflammatory disorder. Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amount of flavan-3-ol polymer of Goodrich with the amount of Leahy because Leahy teaches overlapping amount. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 



Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define or replace the hydrolysable tannin of Reed with the claimed equivalent hydrolysable tannin species as a matter of choice because such defining or replacement would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
  
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference of Leahy disclosing the claimed (A1) – (A3) species. However, the examiner would like to address the followings: 
Applicant argues the claimed invention is unexpectedly higher transepithelial electric resistance (TEER) reduction suppression ratio than other hydrolysable tannins. 
The examiner responds that TEER ratio of the present application is not recited in the claims and thus, the tested data is not commensurate with scope of the claims; there is comparison data between the claimed invention and closest art, e.g., Reed; and Reed teaches ellagitannins and thus, the TEER reduction suppression ratio of the present application would be expected in the absence of evidence to the contrary that 
In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 & 13 filed 12/14/2021 of copending application No. 16957577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both claims recite method for improving intestinal barrier function by administering gallic acid such as falavan-3-ol polymer and phenolic compound such as gallocathechin, catechins gallate, geraniin, etc. for oral administration. Further, both claims have the same intended purpose of improving intestinal barrier function, and thus the instant claims are obvious over the copending claims. Although the instant claims does not expressly teach the amounts (% unit) of gallic acid and phenolic acid, instant claims use “comprising”, which does not exclude introduction of the amounts. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 14, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 filed 06/24/2020 of copending application No. 16957529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite the composition and method for improving intestinal barrier function by using falavan-3-ol 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive for the reasons in the body of action. 

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KYUNG S CHANG/Primary Examiner, Art Unit 1613